Case: 12-14251    Date Filed: 04/08/2013   Page: 1 of 5


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 12-14251
                              Non-Argument Calendar
                            ________________________

                             Agency No. A089-973-242



ISAIT MENDEZ-CANO,
a.k.a. Isait Mendez Cano,


      Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,


      Respondent.

                            ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                  (April 8, 2013)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-14251     Date Filed: 04/08/2013   Page: 2 of 5


      Isait Mendez-Cano (Mendez) seeks review of the Board of Immigration

Appeals’ (BIA) denial of his appeal of the Immigration Judge’s (IJ) motion to

reopen his in absentia order of removal. On petition for review, Mendez argues

that the BIA abused its discretion when it found that Mendez failed to demonstrate

that “exceptional circumstances” prevented him from attending his master calendar

hearing.

      The Supreme Court has held that federal courts generally have jurisdiction to

review orders denying motions to reopen. See Kucana v. Holder, 558 U.S. 233,

___, 130 S. Ct. 827, 839–40 (2010). We review the BIA’s denial of a motion to

reopen for an abuse of discretion. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th

Cir. 2006) (per curiam). The BIA’s discretion is quite broad, and review “is

limited to determining whether there has been an exercise of administrative

discretion and whether the matter of exercise has been arbitrary or capricious.” Id.

(internal quotation marks omitted). The administrative factual findings are

considered “conclusive unless a reasonable factfinder would be compelled to

conclude to the contrary.” Lonyem v. U.S Att’y Gen., 352 F.3d 1338, 1340 (11th

Cir. 2003) (per curiam). In the context of a motion to reopen, whether an alien

received sufficient notice of his removal hearing is a finding of fact. See

Contreras-Rodriguez v. U.S. Att’y Gen., 462 F.3d 1314, 1317 (11th Cir. 2006) (per

curiam) (granting petition for review and remanding for the BIA to consider in the


                                          2
               Case: 12-14251     Date Filed: 04/08/2013    Page: 3 of 5


first instance whether petitioner received a sufficient notice of hearing before being

removed in absentia).

      Any alien who does not attend a proceeding after written notice has been

provided is subject to removal in absentia if the government establishes by “clear,

unequivocal, and convincing evidence” that it gave written notice and that the alien

was removable. 8 U.S.C. § 1229a(b)(5)(A). An in absentia order can be issued if

notice had been provided to the alien or to the alien’s counsel of record. Id.; see

also 8 U.S.C. § 1229(a)(2)(A). Receipt of notice by counsel is sufficient to deny a

motion to reopen based on a lack of notice. See Anin v. Reno, 188 F.3d 1273, 1277

(11th Cir. 1999) (per curiam).

      An alien may seek rescission of an in absentia removal order by filing a

motion to reopen at any time if the alien demonstrates that (i) exceptional

circumstances justified his failure to appear, or (ii) he did not receive notice of the

hearing and his failure to appear was through no fault of his own. 8 U.S.C. §

1229a(b)(5)(C)(i), (ii). “Exceptional circumstances” are defined by statute as

             exceptional circumstances (such as battery or extreme
             cruelty to the alien or any child or parent of the alien,
             serious illness of the alien, or serious illness or death of
             the spouse, child, or parent of the alien, but not including
             less compelling circumstances) beyond the control of the
             alien.

8 U.S.C. § 1229a(e)(1).



                                           3
               Case: 12-14251     Date Filed: 04/08/2013    Page: 4 of 5


      Throughout the course of proceedings, Mendez never contested the fact that

his counsel received notice of the March 31 hearing. The fact that counsel was

present at the March 31 hearing suggests that counsel did receive notice of it.

Nothing in the record compels a conclusion that Mendez’s counsel did not receive

notice of the hearing. See Lonyem, 352 F.3d at 1340. Therefore, as a result, the

BIA did not abuse its discretion in denying Mendez’s motion to reopen based on

an alleged lack of notice. See Anin, 188 F.3d at 1277.

      The BIA also did not abuse its discretion in finding that Mendez failed to

demonstrate that “exceptional circumstances” prevented him from appearing at the

March 31 hearing. Mendez presented evidence that his wife was in the hospital on

March 24 and 25, and affidavit testimony that he and his wife were unable to

access their mail from March 24 until sometime after March 31. However, he did

not present any evidence explaining why the March 24 accident prevented him

from learning about his March 31 hearing, of which he could have had notice

through his counsel in January or February. Mendez also failed to present any

evidence that suggested that, had he known about the hearing, exceptional

circumstances would have prevented his attendance. Because Mendez failed to

demonstrate that he was entitled to have his in absentia order reopened under

either statutory justification, the BIA did not abuse its discretion in affirming the




                                           4
              Case: 12-14251    Date Filed: 04/08/2013   Page: 5 of 5


IJ’s denial of Mendez’s motion to reopen, and we deny Mendez’s petition for

review. See Ali, 443 F.3d at 808.

      PETITION DENIED.




                                        5